Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 17-1768

                    ROOSEVELT REO PR II CORP.,

                        Plaintiff-Appellee,

                                    v.

      IAN DEL LLANO-JIMÉNEZ; KAREN BARREDA-RIVERA; CONJUGAL
                  PARTNERSHIP DEL LLANO-BARREDA,

                      Defendants-Appellants.


No. 17-1919

     ROOSEVELT REO PR CORP.; ROOSEVELT CAYMAN ASSET COMPANY,

                       Plaintiffs-Appellees,

                                    v.

     MANUEL ANGEL VEGA-BONILLA; PAMELA IVETTE PÉREZ-RIVERA,

                      Defendants-Appellants.


No. 17-2007

                      ROOSEVELT REO PR CORP.,

                        Plaintiff-Appellee,

                                    v.

                 JOSÉ ALBERTO HERNÁNDEZ-TORRES,

                        Defendant-Appellant,

                      ARLIN GARCÍA-MALDONADO,
                           Defendant.


No. 18-1022

     ROOSEVELT REO PR CORP.; ROOSEVELT CAYMAN ASSET COMPANY,

                      Plaintiffs-Appellees,

                               v.

                  IRIS YOLANDA CARDONA-TIRADO,

                      Defendant-Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Gustavo A. Gelpí, Jr., Chief U.S. District Judge]
          [Hon. Francisco A. Besosa, U.S. District Judge]
        [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Stahl, Circuit Judges.


     Vanessa Saxton-Arroyo and Joseph F. Gierbolini-Bonilla on
briefs, for appellants.
     Francisco Fernández-Chiqués and Fernández Chiqués, LLC on
briefs for appellees Roosevelt REO PR II Corp., and Roosevelt REO
PR Corp., and Roosevelt Cayman Asset Company.
     Sergio A. Ramírez de Arellano and Sarlaw LLC on briefs for
appellees Roosevelt REO PR Corp. and Roosevelt Cayman Asset
Company.



                          April 9, 2019
             STAHL, Circuit Judge.          These appeals arise out of four

mortgage    defaults    in   Puerto      Rico.     Plaintiffs-appellees,   the

owners     and    holders    of    the    notes,   brought   actions   against

defendants-appellants seeking to foreclose on the properties in

question.        In each case, the district court granted judgment to

appellees.       After entry of judgment, appellants sought relief from

judgment under Federal Rules of Civil Procedure 60(b), but the

motions were denied.              Finding no abuse of discretion in the

decisions below, we affirm.

I.           Background

             We briefly set forth the procedural history of this

litigation as relevant to the denial of the Rule 60(b) motions.

See Dávila-Álvarez v. Escuela de Medicina Universidad Cent. del

Caribe, 257 F.3d 58, 61 (1st Cir. 2001).

             In all four cases, the district court entered judgment

against the appellants.           The appellants then moved to dismiss or

stay the proceedings, arguing that they were parties to a class

action suit, González-Camacho v. Banco Popular de Puerto Rico, No.

17-1448 (D.P.R.).       That suit was brought on behalf of a purported

class of mortgagors against a variety of financial institutions -

- including appellees -- and alleged violations of various federal

laws, including the Real Estate Settlement Procedures Act, Home

Affordable Modification Program, Truth in Lending Act, and Home

Affordable Refinance Program.             The motions did not explain why a

                                         - 3 -
dismissal     or    stay   was   warranted   other   than   asserting   that

appellants were members of the purported class, which was never

certified.     The district court denied each of the motions in short

electronic orders.1

             Shortly thereafter, the appellants filed motions for

reconsideration and other post-judgment relief pursuant to Rule

60(b), invoking the pending class action suit and claiming inter

alia that they were deceived by the appellees' misrepresentations.

However, the motions were devoid of supporting documentation and

were denied.       These appeals followed.

II.          Analysis

             In their briefs, the appellants purport to raise as many

as fourteen separate issues,2 including claims that appellees

violated the Fifth and Fourteenth Amendments and committed breach

of contract.       However, with respect to the vast majority of those

issues, the appellants' briefs simply "mention a possible argument

in the most skeletal way, leaving the court to do counsel's work,

creature the ossature for the argument, and put flesh on its

bones."     United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

Accordingly, those arguments have been waived.          See id.   We will,



      1One of the motions was denied as moot, as in the intervening
time the district court issued an order confirming a judicial sale
of the property in question.
      2   The Vega-Pérez brief only raises twelve issues.

                                     - 4 -
however,       address   the   sole    argument      that   was   substantively

discussed in the appellants' briefs: a challenge to the district

courts' denial of appellants' Rule 60(b) motions for post-judgment

relief.3

               "Rule 60(b) grants federal courts the power to vacate

judgments      'whenever   such     action    is   appropriate    to   accomplish

justice.'"       Bouret-Echevarría v. Caribbean Aviation Maint. Corp.,

784 F.3d 37, 41 (1st Cir. 2015) (quoting Teamsters, 953 F.2d at

19).       That rule provides "six reasons justifying relief from final

judgment," id., of which three are at issue here.                      Under Rule

60(b)(1),       relief   may   be   granted    for   "mistake,    inadvertence,

surprise, or excusable neglect"; under Rule 60(b)(3), relief may

be granted for "fraud . . . , misrepresentation, or misconduct by

an opposing party"; and Rule 60(b)(6) allows motions based on "any

other reason that justifies relief."

               Our review of denials of motions brought under Rule 60(b)

is only for abuse of discretion.              See Teamsters, 953 F.2d at 19.

We have stated that "relief under Rule 60(b) is extraordinary in

nature and that motions invoking that rule should be granted

sparingly."       Rivera-Velázquez v. Hartford Steam Boiler Inspection


       3
       The appellants also discuss a "redemption of litigious
credit" argument in their briefs. However, as that issue was not
presented below, it is waived. See United States v. McKelvey, 203
F.3d 66, 70 (1st Cir. 2000) (citing Teamsters, Chauffeurs,
Warehousemen & Helpers Union, Local No. 59 v. Superline Transp.
Co., 953 F.2d 17, 21 (1st Cir. 1992)).

                                      - 5 -
and Ins. Co., 750 F.3d 1, 4 (1st Cir. 2014) (quoting Karak v.

Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002) (internal

quotation marks omitted)). As a general matter, Rule 60(b) motions

should not be granted unless the party seeking relief can show (1)

that the motion was timely, (2) that exceptional circumstances

justifying relief exist, (3) that the other party would not be

unfairly    prejudiced,     and     (4)     that    there     is   a     potentially

meritorious claim or defense.         Teamsters, 953 F.2d at 20.             Courts

are   not   to   "give   credence    to     [a]    movant's      bald   assertions,

unsubstantiated     conclusions,      periphrastic          circumlocutions,       or

hyperbolic rodomontade."        Id. at 18.

            In addition, motions for relief under Rules 60(b)(1),

(b)(2), and (b)(3) must be made within a year of entry of judgment.

Fed. R. Civ. P. 60(c)(1).           While motions for relief under Rule

60(b)(6) are not subject to a strict time limit, in this circuit

a   party   invoking     that   subsection         must   make     a    "showing   of

extraordinary circumstances suggesting that the party is faultless

in the delay."     Dávila-Álvarez, 257 F.3d at 67 (internal quotation

marks and citations omitted) (emphasis added).

            Here, none of the appellants have shown that they were

entitled to Rule 60(b) relief.            It suffices to say that appellants

presented no evidence to the district court to support their claims




                                     - 6 -
that they were deceived by appellees.4          Therefore, their arguments

amount   to   nothing   more     than     the    "bald   assertions"      and

"unsubstantiated conclusions" we have instructed district courts

to ignore.    Teamsters, 953 F.2d at 18.            And, while appellants

alleged in their motions for reconsideration that appellees failed

to comply with a panoply of federal laws and regulations in the

foreclosure   process   (their   "dual     tracking"     claim),   such   an

argument should have been raised prior to the entry of judgment.5

Cf. Marks 3 Zet-Ernst Marks GmBh & Co. KG v. Presstek, Inc., 455

F.3d 7, 15 (1st Cir. 2006) (stating that as to a motion for

reconsideration under Rule 59(e), such a motion "does not provide

a vehicle for a party to undo its own procedural failures and it

certainly does not allow a party to introduce new evidence or

advance arguments that could and should have been presented to the



     4 There are other reasons why Rule 60(b) relief was not
warranted. For example, the Llano-Barreda appellants rely on a
"Statement under Penalty of Perjury" as evidence of appellees'
wrongdoing.   However, that statement was signed on January 15,
2018, over six months after an appeal was docketed in their case.
Accordingly, the district cannot have abused its discretion in
failing to consider that document.          Similarly, appellant
Hernández-Torres filed his Rule 60(b) motion on August 7, 2017,
585 days after the district court entered default judgment against
him. Therefore, he was barred from relying on subsections (1)-
(3) in his motion. See Fed. R. Civ. P. 60(c).
     5 The Vega-Pérez appellants were the only appellants to
respond to the complaint. However, in their opposition to a motion
for summary judgment, they conceded all material facts and made a
single argument that the district court deemed "patently
incorrect."

                                  - 7 -
district court prior to the judgment") (internal quotation marks

and citation omitted).

III.      Conclusion

          For   the    foregoing    reasons,   the   decisions   denying

appellants' motions for post-judgment relief are AFFIRMED.




                                   - 8 -